Brock, C.J.,
dissenting: I would hold that RANE’s resituation of its planned physical rehabilitation facility was a change in location requiring prior board approval under RSA 151-C:8, XII(b)(l) (Supp. 1988).
The majority reason that because RANE did not move the facility outside of the Concord region, it was within the same “Concord region service area” as Allenstown and, thus, the “location” of the hospital did not change. However, they fail to address the fact that the service area of the proposed facility, as stated specifically by RANE in its CON application, encompasses the entire State of New Hampshire. To subscribe to the majority’s analysis would therefore allow RANE to resite its facility anywhere in the State without prior board approval. This result clearly was not within the intention of the legislature when it enacted the comprehensive and stringent statutory requirements of RSA chapter 151-C.
Although the definition of a term in a statute usually controls its meaning, see Piper v. Railroad, 75 N.H. 435, 442, 75 A. 1041, 1046 (1910), this court will not interpret a statute “so as to produce an unjust and seemingly illogical result.” Appeal of Coastal Materials Corp., 130 N.H. 98, 105, 534 A.2d 398, 402 (1987). The intent of the legislature, rather than the “canons of statutory construction, is controlling.” Chagnon v. Union-Leader Corp., 104 N.H. 472, 474, 129 A.2d 721, 722 (1963). The majority’s interpretation of “location” in this case plainly undermines the express purpose of the statute to promote the “rational allocation of health care resources in the state.” For these reasons, I respectfully dissent.